February 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,
                         Appellant

NO. 14-13-00232-CV                          V.

     RAKISHA DICKERSON, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF LONDYN R'MANI DICKERSON,
                      DECEASED, Appellee
               ________________________________

       This cause, an appeal from an order denying the University of Texas Health
Science Center at Houston’s plea to the jurisdiction signed February 22, 2013, was
heard on the transcript of the record. We have inspected the record and find the
trial court erred in denying the plea. We therefore order the order of the court
below REVERSED and RENDER judgment dismissing the suit filed by Rakisha
Dickerson, Individually and as Personal Representative of the Estate of Londyn
R’Mani Dickerson, Deceased against the University of Texas Health Science
Center at Houston for lack of jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Rakisha Dickerson, Individually and as Personal Representative of the
Estate of Londyn R’Mani Dickerson, Deceased.

      We further order this decision certified below for observance.